DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/089,238, claims filed on 02 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the following informalities:
Line 6 contains a grammatical error. See "stiffness/compliance in the can be independently defined". It is recommended to amend "stiffness/compliance in the can be independently defined" to "stiffness/compliance 
Additionally, the abstract contains additional information. See "[Figure 3"]. It is recommended to remove "[Figure 3]".
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-10 are objected to because of the following informalities:
Regarding claims 2-10, in the preamble of claims 2-10, "Claim" is capitalized. It is recommended to lowercase "Claim”.
Regarding claim 5, It is recommended to amend "Material removal apparatus" to be "A material removal apparatus" and "an impedance control system" to be "the 
Regarding claim 6, It is recommended to amend "comprising material removal apparatus" to be "comprising the material removal apparatus" for clarity purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101.
Regarding Claims 1-4 and 6-10
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to data per se. The broadest reasonable interpretation of the "impedance control system" is a computer program or merely information, which lacks physical and tangible form. For example, the "impedance control system" could be a computer program for defining stiffness values in first and second directions. The claims do not contain any features with physical or tangible form, therefore they are rejected under 35 U.S.C. 101. See MPEP 2106.03(I).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6-10
Independent claim 1 is a system, while dependent claims 6-10 recite a method. It is unclear exactly which statutory category the claims are directed to and the claim combinations are not ascertainable. For example, although claims 6-10 recite a method, there is no clear recitation of acts or steps. As such, the claims are indefinite because the metes and bounds of the claims are unclear. For the purpose of examination, claims 6-10 will be read is if they are system claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al. (US 4753048 A and Asada hereinafter).
Regarding Claim 1
Asada teaches an impedance control system for a robot arm (see all Figs.; Col. 2, lines 19-55), 
wherein stiffness values can be independently defined in first and second directions (see Fig. 7, "low stiffness" and "high stiffness"; Col. 2, lines 19-55), the second direction being orthogonal to the first direction (see Fig. 7, "normal and tangential directions"; Col. 2, lines 26-55), and wherein the stiffness in said first direction is set at a lower value than the stiffness in said second direction (see Fig. 7, "low stiffness" and "high stiffness"; Col. 2, lines 26-55; Claim 1).
Regarding Claim 5
Asada teaches a material removal apparatus comprising a robot arm (see "robot manipulator" in Fig. 14; Col. 2, lines 19-49; Col. 3, line 66 - Col. 4, line 2), a tool for removing material supported by the robot arm (see "tool" in Figs. 7 and 14; Col. 2, lines 19-55; Col. 3, line 66 - Col. 4, line 2) and the impedance control system according to claim 1 (as discussed above in claim 1).
Regarding Claim 6
Asada teaches a system of machining a workpiece comprising the material removal apparatus according to claim 1 (as discussed above in claim 1), 
wherein said first direction is the direction of movement of a tool across the workpiece (see Fig. 7, "tangential direction"; Col. 2, lines 26-55; Claim 1).
Regarding Claim 10
Asada teaches the system of machining a workpiece according to claim 6 (as discussed above in claim 6), 
wherein the machining comprises finesse finishing of a component (see Abstract; Col. 2, lines 6-16 and lines 44-50; Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claim 1 above, and further in view of Edsinger et al. (US 9694495 B1 and Edsinger hereinafter).
Regarding Claim 2
Asada teaches the impedance control system according to claim 1 (as discussed above in claim 1), 
Asada is silent regarding wherein a stiffness value can be independently set in a third orthogonal direction.
Edsinger teaches an impedance control system for a robot arm (see all Figs.; Col. 1, lines 25-50),
wherein stiffness values can be independently defined in first and second directions (see "axes" in Col. 4, line 54 - Col. 5, line 9), the second direction being orthogonal to the first direction (see "axes" in Col. 4, line 54 - Col. 5, line 9), and wherein the stiffness in said first direction is set at a lower value than the stiffness in said second direction (see Col. 4, line 54 - Col. 5, line 9),
wherein a stiffness value can be independently set in a third orthogonal direction (see "axes" in Col. 4, line 54 - Col. 5, line 9, especially the X, Y and Z axes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Edsinger to Asada. That is, it would have been obvious to modify the impedance control system of Asada to further include an independently set stiffness value in a third orthogonal direction, as taught by Edsinger. 
Edsinger teaches independently setting stiffness values in three axes to control a robot arm in three dimensions. For example, the robot arm may be configured to move with low stiffness along one linear axis, but with high stiffness on all other axes. This creates the haptic sense that an operator is interacting with a drawer. A person having ordinary skill in the art would have been motivated to apply the same technique to the impedance control system of Asada in order to attain the same results. 
Application of the known technique taught by Edsinger to the impedance control system taught by Asada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the impedance control system, wherein a stiffness value can be independently set in a third orthogonal direction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3
Modified Asada teaches the impedance control system according to claim 2 (as discussed above in claim 2), 
Asada is silent regarding wherein the stiffness in said first direction is set at a lower value than the stiffness in said third direction.
Edsinger teaches wherein the stiffness in said first direction is set at a lower value than the stiffness in said third direction (see Col.4, line 54 - Col. 5, line 9, especially "...the manipulator 104 may be configured to move with low stiffness along one linear axis, but with high stiffness on all other axes." and "In this example, the end-effector may be configured to move with low stiffness along X and Y axes, but with high stiffness on Z vertical axis.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Edsinger to modified Asada. That is, it would have been obvious to further modify the impedance control system of Asada to set the stiffness in the first direction to a lower value than the stiffness in the third direction, as taught by Edsinger. 
Edsinger teaches configuring a robot arm to move with low stiffness along one linear axis, but with high stiffness on all other axes. This creates the haptic sense that an operator is interacting with a drawer. A person having ordinary skill in the art would have been motivated to apply the same technique to the impedance control system of modified Asada in order to attain the same results. 
Application of the known technique taught by Edsinger to the impedance control system taught by modified Asada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the impedance control system, wherein the stiffness in said first direction is set at a lower value than the stiffness in said third direction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asada (as modified by Edsinger) as applied to claim 2 above, and further in view of Schuler et al. (US 20060182602 A1 and Schuler hereinafter).
Regarding Claim 4
Modified Asada teaches the impedance control system according to claim 2 (as discussed above in claim 2), 
Asada is silent regarding wherein the stiffness in said second direction is set at an equal value to the stiffness in said third direction.
Edsinger further teaches wherein the stiffness in said second direction is set at an equal value to the stiffness in said third direction (see Col. 4, line 54 - Col. 5, line 9, especially "...the manipulator 104 may be configured to move with low stiffness along one linear axis, but with high stiffness on all other axes.").
The "high stiffness on all other axes" corresponds to the equal value set between the second and third directions. For the sake of the possible argument that "Edsinger is silent regarding wherein the stiffness in said second direction is set at an equal value to the stiffness in said third direction." and for the sake of compact prosecution, Schuler additionally teaches wherein the stiffness in said second direction is set at an equal value to the stiffness in said third direction. 
That is, Schuler teaches an impedance control system for a robot arm (see all Figs.; [0012]-[0018]), wherein stiffness values can be independently defined in second and third directions (see [0015]),
wherein the stiffness in said second direction is set at an equal value to the stiffness in said third direction (see [0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Edsinger and Schuler to modified Asada. That is, it would have been obvious to further modify the impedance control system of Asada to set the stiffness in the second direction to be an equal value to than the stiffness in the third direction, as taught by Edsinger and Schuler. 
Edsinger teaches configuring a robot arm to move with low stiffness along one linear axis, but with high stiffness on all other axes. This creates the haptic sense that an operator is interacting with a drawer. Schuler teaches setting equal stiffness values in two different directions so that the same control parameters can be applied for both directions. A person having ordinary skill in the art would have been motivated to apply the same technique to the impedance control system of modified Asada in order to attain the same results. 
Application of the known techniques taught by Edsinger and Schuler to the impedance control system taught by modified Asada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the impedance control system, wherein the stiffness in said second direction is set at an equal value to the stiffness in said third direction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asada as applied to claim 6 above, and further in view of Maloney et al. (US 20120220194 A1 and Maloney hereinafter).
Regarding Claim 7
Asada teaches the system of machining a workpiece according to claim 6 (as discussed above in claim 6), 
Asada is silent regarding wherein movement of the tool across the workpiece is controlled by a human operator.
Maloney teaches an impedance control system for a robot arm (see all Figs.; [0005]),
wherein movement of the tool across the workpiece is controlled by a human operator (see Fig. 9, all; [0059] and [0034 "The robot path creation 102 can also include a “Touch Teach” path generation step 104 that uses an actual robot and sample part (or portion thereof) to generate the robot path as described later below"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Maloney to Asada. That is, it would have been obvious to modify the impedance control system of Asada to control movement of the tool across the workpiece by a human operator, as taught by Maloney. 
Maloney teaches a known “touch teach” technique for an operator to manually manipulate a tool across a workpiece to easily program a tool path. A person having ordinary skill in the art would have been motivated to apply the same technique to the impedance control system of Asada in order to attain the same results. 
Application of the known technique taught by Maloney to the impedance control system taught by Asada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the impedance control system, wherein movement of a tool across a workpiece is controlled by a human operator. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Asada teaches the system of machining a workpiece according to claim 6 (as discussed above in claim 6), 
Asada is silent regarding wherein movement of the tool across the workpiece is automated.
Maloney teaches wherein movement of the tool across the workpiece is automated (see Fig. 1 all; Abstract; [0002], [0032] and [0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Maloney to Asada. That is, it would have been obvious to modify the impedance control system of Asada to automate movement of the tool across the workpiece, as taught by Maloney. 
Maloney teaches automating tool paths across workpieces to achieve high quality, while reducing manual labor. A person having ordinary skill in the art would have been motivated to apply the same technique to the impedance control system of Asada in order to attain the same results. 
Application of the known technique taught by Maloney to the impedance control system taught by Asada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the impedance control system, wherein movement of the tool across the workpiece is automated. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Modified Asada teaches the system of machining a workpiece according to claim 8 (as discussed above in claim 8), 
Asada further teaches wherein said first direction is defined by a tool path provided to the control system (see Fig. 7, "tangential direction"; Col. 2, lines 26-55; Claim 1; Col. 10, line 52 - Col. 11, line 13).
Maloney additionally teaches wherein said first direction is defined by a tool path provided to the control system (see Fig. 1, all; [0005], [0033] and [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664